Title: From John Quincy Adams to Thomas Boylston Adams, 8 June 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					N. 12My Dear Brother
					Washington 8 June 1818
				
				Your Letter of the 25 last Month; contains some particulars relating to my property the condition of my Estate in Boston, which as you anticipated, were not altogether welcome None however that gave me so much concern, as your declining ill management of it for the future.—Yet as it is so essential to your happiness to be relieved from it I cannot insist upon your retaining it any longer; and I may perhaps ultimately adopt your advice, by giving a power of Attorney to Mr: Heywood—But Mr: Edward Cruft happening to be here when I received your Letter, I recurred to him for advice; and he has consented to take charge of all the real Estate in Boston, as soon as he returns there, which he expects to will be in about a month from this time—If you have any Power of which it will be necessary to execute an assignment to him, you will let me know—If not I will forward to him a power regularly executed from myself.—You will deliver to him the Deeds, Leases, Policies of Insurance relating to the Estates, taking his receipts for them in Duplicates of which you will send me one—The Note of the Treasurer of the County of Norfolk may remain for the present; and as you think the Estate in Court Street, which fetch at least 25000 dollars you  may refer the Williamses’s to Mr. Cruft for further Negotiation—Mean while they have the front house upon a lease as offered before, for $1000 a year payment well secured and taxes—Yours faithfully—
				
					
				
				
			